AZZ incorporated Reports Results for the Fourth Quarter and Fiscal-Year 2010, Signs Agreement to Acquire North American Galvanizing, and Dividend Declared Contact: Dana Perry, Senior Vice President – Finance and CFO AZZ incorporated 817-810-0095 Internet:www.azz.com Lytham Partners 602-889-9700 Joe Dorame or Robert Blum Internet: www.lythampartners.com April 1, 2010 – FORT WORTH, TX - AZZ incorporated (NYSE:AZZ), a manufacturer of electrical products and a provider of galvanizing services today announced unaudited financial results for the three and twelve-month periods ended February 28, 2010. Revenues for the fourth quarter were $84.9 million, compared to $100.3 million, a decrease of 15 percent from the comparable period last year. Net income was $8 million, or $0.64 per diluted share, compared to net income of $10 million or $0.81 per diluted share, in last year’s fiscal fourth quarter. Backlog at the end of the fourth quarter was $109.9 million, compared to $131.8 million at the end of the previous quarter and $174.8 million for the fourth quarter of last year.Incoming orders for the fourth quarter totaled $62.9 million while shipments for the quarter totaled $84.9 million, resulting in a book to ship ratio of 74 percent for the quarter.Based upon current customer requested delivery dates and our planned production schedule, 87 percent of our backlog is expected to ship in fiscal 2011.Of our $109.9 million backlog, 47 percent is to be delivered outside of the U.S. For the 2010 fiscal year, revenues decreased 13 percent to $357 million, compared to $412.4 million for the prior year. Net income for the year was $37.7 million, or $3.02 per diluted share, compared to $42.2 million, or $3.43 per diluted share for the comparable twelve-month period last year. Incoming orders for the twelve-month period were $292.1 million, while fiscal year revenues totaled $357 million, resulting in a book to ship ratio of 82 percent. Revenues for the Electrical and Industrial Products Segment were $48.9 million for the fourth quarter, compared to $59.9 million in the previous year’s fourth quarter, a decrease of 18 percent. Operating income for this segment was $9.1 million, compared to $10.8 million in the fourth quarter of last year. Operating income margins for the fourth quarter of 19 percent compare favorably to the margins of 18 percent in the prior year.For the fiscal year ended February 28, 2010 revenues decreased 10 percent to $203.5 million and operating income was $40.8 million, compared to the $225.8 million and $39 million, respectively, in the prior fiscal year.Operating income margins for the fiscal year improved to 20 percent from the margins of 17 percent in the prior fiscal year. 1 David H.
